PER CURIAM.
Coastal Power, a third party defendant, seeks interlocutory review from the trial court’s denial of the motion to dismiss for lack of venue. The order is affirmed, there having been no manifest inconvenience, and therefore abuse of discretion, shown. State of Florida, Department of Transportation v. San Marco Contracting Company, 355 So.2d 133 (Fla. 1st DCA 1978); Dorr-Oliver, Inc. v. Linder Industrial Machinery Co., 263 So.2d 237 (Fla. 3d DCA 1972); Mosby and Russell Engineering Associates, Inc. v. Hudson Company of Florida, 299 So.2d 53 (Fla. 4th DCA 1974); Keller Building Products of Sarasota, Inc. v. Pan American Aluminum Corp., 347 So.2d 728 (Fla. 2d DCA 1977).
AFFIRMED.
MILLS, Acting C. J., and ERVIN and BOOTH, JJ., concur.